Citation Nr: 0715064	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Eligibility for enrollment in the Battle Creek, Michigan, 
Department of Veterans Affairs Medical Center's fee basis 
care program.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1982 to November 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Battle Creek, Michigan, Department of Veterans Affairs 
Medical Center (VAMC) which determined that the veteran was 
not eligible for continued participation in the VAMC's fee 
basis treatment program.  

The veteran submitted claims of entitlement to payment or 
reimbursement of the costs of unauthorized private medical 
treatment provided on July 16, 2004, and April 27, 2005.  It 
appears that the VAMC has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Therefore, the issues are referred to the VAMC for action as 
may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  
If the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2006).  


FINDING OF FACT

The veteran changed his residence from Michigan to Maryland 
in August 2006.  


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002& Supp. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the Veterans Claims Assistance Act (VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In the present case, there is no reasonable 
possibility that any assistance from VA would aid the veteran 
in substantiating his claim.  Accordingly, the Board finds 
that VA is not required to assist the veteran in the 
development of this claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in cases where the law is dispositive of the 
claim, the claim should be denied due to a lack of 
entitlement under the law).

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary of the VA may contract with 
non-VA facilities in order to furnish the required hospital 
care or medical services.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. § 17.52 (2006).  

In June 2005, the VAMC determined that the veteran was not 
eligible for continued participation in its fee basis 
treatment program.  In written statements dated in September 
2006 and March 2007, the veteran informed the VA that he had 
moved from Michigan to Maryland in August 2006.  In his March 
2007 written statement, the veteran clarified that he was 
currently being treated at the Baltimore, Maryland, VA 
Medical Center.  

Given that he no longer lives in either Michigan or a state 
contiguous thereto, the veteran's eligibility for 
participation in the VAMC's fee basis care program in 
Michigan is now moot.  Therefore the Board finds that there 
remains no allegation of fact or law upon which relief may be 
granted.  Accordingly, the veteran's claim must be dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002& Supp. 2006).  




ORDER

The issue of the veteran's eligibility for enrollment in the 
VAMC's fee basis care program in Michigan is dismissed.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


